ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
ViaSat, Inc.                                   ) ASBCA No. 62656
                                               )
Under Contract No. N00039-16-D-0010            )

APPEARANCE FOR THE APPELLANT:                     Nicole J. Owren-Wiest, Esq.
                                                   Crowell & Moring LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Arthur K. Samora, Esq.
                                                  Anthony J. Paza, Esq.
                                                   Trial Attorneys
                                                   Naval Information Warfare Systems
                                                    Command
                                                   San Diego, CA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: January 25, 2021



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62656, Appeal of ViaSat, Inc.,
rendered in conformance with the Board’s Charter.

      Dated: January 26, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals